Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162388(103)                                                                                          Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  VIJAYALAKSHMI THAMILSELVAN,                                                                           Elizabeth M. Welch,
                                                                                                                      Justices
           Plaintiff-Appellee,
                                                                     SC: 162388
  v                                                                  COA: 349037
                                                                     Oakland CC: 2018-860600-DM
  SIVAGNANAM THAMILSELVAN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a reply in
  support of his motion for reconsideration is GRANTED. The reply submitted on July 17,
  2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 23, 2021

                                                                               Clerk